DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/05/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 30, 35, 40 and 45 “flat-domain”. This language is not supported by the original disclosure and therefore constitutes a new matter. (See also 37 C.F.R 1.121(F), MPEP 608.04, 706.03(o)).
 Dependent claims 31-34, 36-39, 41-44 and 46-49 e rejected for the same reason the in independent claims 30, 35, 40 and 45 rejected as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a Claimed invention may not be obtained, notwithstanding that the Claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the Claimed invention and the prior art are such that the Claimed invention as a whole would have been obvious before the effective filing date of the Claimed invention to a person having ordinary skill in the art to which the Claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32, 34-37, 39-42, 44-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (US  20170280126, hereinafter Van der Auwera ) in view of Chang  et al. (US  20180124312, hereinafter  Chang) and Tosic et al. (Multiresolution Motion Estimation for Omnidirectional Images,  2005, hereinafter Tosic).
Regarding Claim 30, Van der Auwera discloses a video decoding method ([0224], FIG. 21), comprising: 
decoding a reference frame in a flat-domain from a coded video sequence ([0224], FIG. 21, an entropy decoding unit 80, prediction processing unit 81, inverse quantization unit 86, inverse transform processing unit 88, summer 90, filter unit 91, and picture memory 92;[0225]); 
decoding a ([0227], motion compensation unit 82 of prediction processing unit 81 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 80); 
generate a ([0227], motion compensation unit 82 of prediction processing unit 81 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 80); and 
generating a decoded current frame in the flat-domain based on the flat-domain prediction of the pixel block ([0231], The decoded video blocks in a given frame or picture are then stored in picture memory 92, which stores reference pictures used for subsequent motion compensation. Picture memory 92 also stores decoded video for later presentation on a display device, such as video destination device 122 shown in FIG. 1).
Van der Auwera further discloses the video pixels is provided with x-axis, y-axis, and z-axis to represent three-dimensional coordinates on the surface of the sphere ([0086], FIG. 2A)  and the corresponding video frame that has been mapped to an equirectangular plane ([0088] FIG. 2B).
However, Van der Auwera does not explicitly disclose spherical-domain motion vector;  prediction and transforming the reference frame from the flat-domain to a spherical-domain.
Chang from the same field of endeavor teaches spherical-domain motion vector;  prediction and transforming the reference frame from the flat-domain to a spherical-domain ([0011], spherical motion vector is decoded from the compressed data and a predictor indicated by the spherical motion vector is projected to the coordinates of the current block to form a projected predictor using a translation matrix;  [0047] FIG. 4B illustrates an example of decoder system block diagram corresponding to the encoder in FIG. 4A. The decoder system is similar to that in FIG. 3B. However, the conventional Inter prediction decoder 326 is combined with the projection-based Inter prediction decoder 321 to become a joint projection-based Inter prediction/conventional Inter prediction decoder 421)).
.

    PNG
    media_image1.png
    313
    489
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the Claimed invention to modify the system disclosed by Van der Auwera    by utilizing spherical domain projection-based prediction and transformation as taught by Chang as above in order to efficient video compression techniques for the 360-degree video, in particular the pre-stitched panoramic video (Chang, [0007]).
Furthermore, the teaching of the prior art of spherical domain prediction and transformation is one of well-known techniques in the art. 
For instance, Tosic from the same field of endeavor explicitly teaches motion estimation which is performed on the spherical domain by matching the current block with reference block (Section, 4, “Multiresolution Motion Estimation Algorithm”, FIG. 3 & FIG. 4) and a person of ordinary skill in the art would have recognized that applying the known technique of spherical domain prediction and transformation would have yielded predictable results. 
Regarding Claim 31 Van der Auwera in view of Chang and Tosic discloses the method of Claim 30.  
Chang further discloses wherein the spherical-domain motion vector specifies a rotation of the reference frame in three dimensions ([0048], projection-based Inter prediction is disclosed that projects a predictor in the reference picture to the coordinates of current area based on a translation matrix. In particular, the motion search is based on the spherical coordinate—(roll, pitch, yaw) rather than (x, y) domain 530; [0049], current block of pixels is selected for processing in step 612. Motion search in the (roll, pitch, yaw) domain is performed in step 614)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the Claimed invention to modify the system disclosed by Van der Auwera    by utilizing spherical domain projection-based prediction and transformation as taught by Chang as above in order to efficient video compression techniques for the 360-degree video, in particular the pre-stitched panoramic video (Chang, [0007]).

Regarding Claim 32, Analogous rejection as the rejection of Claim 31 applies.
Regarding Claim 34 Van der Auwera in view of Chang and Tosic discloses the method of Claim 30.  
Chang further discloses decoding a reference spatial origin for the reference frame from the coded video sequence; decoding a current spatial origin for the current frame from the coded video sequence; and wherein the spherical-domain prediction is based on the reference spatial origin and the current spatial origin ([0011], projection-based Inter prediction performs motion compensation for the current block based on spherical coordinates designated as roll, pitch and yaw. A spherical motion vector is decoded from the compressed data and a predictor indicated by the spherical motion vector is projected to the coordinates of the current block to form a projected predictor using a translation matrix. The spherical motion vector consists of roll, pitch and yaw values and the translation matrix is derived based on the roll, pitch and yaw values. Residuals of the current block are derived from the compressed data, and the current block is reconstructed from the residuals of the current block and the projected predictor)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the Claimed invention to modify the system disclosed by Van der Auwera    by utilizing spherical domain projection-based prediction and transformation as taught by Chang as above in order to efficient video compression techniques for the 360-degree video, in particular the pre-stitched panoramic video (Chang, [0007]).

Regarding Claims 35-37 and 39, System  Claims 35-37 and 39 of using the corresponding method Claimed in Claims 30-32 and 34 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 40-42 and  44, Analogous method Claims 40-42 and 44 of using the corresponding method Claimed in Claims 30-32 and 34 and the rejections of which are incorporated herein for the same reasons of obviousness as used above.
Regarding Claims 45-47 and  49, Analogous Computer readable medium  45-47 and 49 of using the corresponding method Claimed in Claims 30-32 and 34 and the rejections of which are incorporated herein for the same reasons of obviousness as used above.
Furthermore, Van der Auwera discloses computer readable medium ([0236]).


Allowable Subject Matter
Claims 33, 38, 43 and 48 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487